      Case 1:21-cv-01645-PGG-SDA Document 22 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Cristian Sanchez, on behalf of himself and all                           8/16/2021
 others similarly situated,

                                  Plaintiff,               1:21-cv-01645 (PGG) (SDA)

                      -against-                            ORDER

 Beckett Collectibles, LLC,

                                  Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       In view of the Notice of Settlement filed by the parties on August 12, 2021 (ECF No. 21),

it is hereby Ordered that the Initial Pretrial Conference scheduled for August 23, 2021 is

adjourned sine die.

SO ORDERED.

DATED:         New York, New York
               August 16, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
